DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 (similarly claims 11 and 18) recites the limitation "the first deployment".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5 and 6 of U.S. Patent No. 11,269,676 in view of Zygmuntowicz (hereafter Zyg), Polesskiy and/or Chakraborty.

As per claims 1-7:
Zyg discloses receiving a selection of an application, sending request to an assembler and deploying the virtual machine image.
Polesskiy discloses receiving a response from the assembler which indicates successfully assembled virtual machine image.
Chakraborty discloses manifest file and retrieving of virtual image file via URL/internet.

It would have been obvious to a person with ordinary skill in the art, to combine the teachings of Pat 11,269,676 into teachings of Zyg and Polesskiy, because it would allow users to select application(s) as needed by the user and deploy the virtual machine image once the assembly is completed successfully.

It would have been obvious to a person with ordinary skill in the art, to combine the teachings of Pat 11,269,676 into teachings of Zyg, Polesskiy and Chakraborty, because it would allow users to download a customized virtual machine with selected application(s) based on a manifest anytime/anywhere as needed.

Claims 8-20 are method and non-transitory computer-readable medium claims corresponding to the method claims 1-7.  Therefore, rejected based on similar rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zygmuntowicz et al. (Pub 20120030672) (hereafter Zyg) in view of Polesskiy et al. (Pub 20160371433) (hereafter Polesskiy).

As per claim 1, Zyg teaches:
A system, comprising: 
a computing device comprising a processor and a memory; and 

machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
receive a selection of an application for deployment;  
send a request to an assembler to create a virtual machine image, wherein the request includes the selection of the application; 
receive a response from the assembler, wherein the response indicates that the virtual machine image was successfully assembled; and 
deploy the virtual machine image. ([Paragraph 5],  According to the method, a cloud computing platform provider first receives a request for the cloud computing environment. In response to the request (or alternatively, in a pre-processing phase) the cloud computing platform provider composes a virtual machine disk image comprising (i) at least one installed server providing a service accessible to the web application (e.g., MySQL database), (ii) a runtime environment configured to deploy the web application (e.g., Apache Tomcat server), (iii) a controller component configured to a receive the web application, bind the service to the web application and package the web application into a deployment package; (iv) a deployment agent component configured to receive the deployment package from the controller component and deploy the web application into the runtime environment, (v) a router component configured to route web application requests to the runtime environment, and (vi) an address and discovery layer component configured to propagate messages among the server, runtime environment, controller component, deployment agent component and router component. In response to the request, the cloud computing platform provider provides the virtual machine disk image. This virtual machine disk image may be attached to any virtual machine, whether running on a personal computing device such as a laptop or in an infrastructure-as-a-service service provider to provide a cloud computing environment that is automatically configured to receive and deploy a web application.  [Paragraph 12], FIG. 5 depicts a flow diagram for deploying a web application in a container virtual machine.  [Paragraph 21], Cloud controller 134 (e.g., run in one or more virtual machines) orchestrates the deployment process for web applications that are submitted to cloud computing environment 112 for deployment…  [Paragraph 20], Similarly, container VM 126.sub.1 may broadcast a notification through addressing and discovery layer 132 to indicate the successful deployment of web application 125 and to provide routing information (e.g., hostname and network address information, bound port number, etc.) for the successfully deployed web application 125.)
	Although Zyg discloses sending a notification that the virtual machine image was successfully deployed.
	Zyg does not explicitly disclose receive a response from the assembler, wherein the response indicates that the virtual machine image was successfully assembled.
	Polesskiy teaches receive a response from the assembler, wherein the response indicates that the virtual machine image was successfully assembled. ([Paragraph 42], The virtual machine image production process may include generating of the virtual machine image based, at least in part, on the content item information that is loaded…  [Paragraph 48], it is seen that the virtual machine image production may be completed at event 422. In some examples, upon completion of production of the virtual machine image, the developer may be informed that the virtual machine image production is complete and the virtual machine image is ready for use. Subsequently, at event 424, an approval to use the virtual machine image may be determined. For example, an approval to use the virtual machine image may be received from the developer. It is noted that there is no requirement that use of the virtual machine image must be approved by the developer immediately upon completion of the production of the virtual machine image.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zyg wherein a request comprising a selection of an application for deployment is received, the request is sent to an assembler to create a virtual machine image and the virtual machine image is deployed, into teachings of Polesskiy wherein a response from an assembler indicating that the virtual machine image was successfully assembled is received, because this would enhance the teachings of Zyg wherein by having the assembler notify the assembly of the virtual machine is successful/completed, it allows subsequent deployment action to take place once the virtual machine image assembly is ready (i.e. successfully completed) to be deployed.

As per claim 7, rejection of claim 1 is incorporated:
Zyg teaches wherein the selection of the application is made available to the system through an application store. ([Paragraph 25], For example, if the web application requires access to a database, the IDE plug-in may specifically request a list of database services (e.g., MySQL, Oracle, etc.) that are available in cloud computer environment 112. Upon receiving such request, in step 312, cloud controller 134 propagates its own request for service provisioning data relating to available services onto addressing and discovery layer 132. Upon receipt by service provisioner 130 of this request in step 314, the shim components of service provisioner 130 (see, e.g., FIGS. 2A and 2B) provide service provisioning data for their corresponding services via addressing and discovery layer 132 in step 316.)

As per claims 8 and 14, these are method claims corresponding to the system claims 1 and 7.  Therefore, rejected based on similar rationale.

As per claim 15, this is a non-transitory computer-readable medium claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.

Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyg in view of Polesskiy and further in view of Chakraborty et al. (Pub 20060218544) (hereafter Chakraborty).

As per claim 2, rejection of claim 1 is incorporated:
	Zyg teaches the virtual machine image comprising: 
an operating system; 
a container orchestration service configured to host an instance of an application image for the application;
a configuration service; and 
a manifest file. ([Paragraph 5], In response to the request (or alternatively, in a pre-processing phase) the cloud computing platform provider composes a virtual machine disk image comprising (i) at least one installed server providing a service accessible to the web application (e.g., MySQL database), (ii) a runtime environment configured to deploy the web application (e.g., Apache Tomcat server), (iii) a controller component configured to a receive the web application, bind the service to the web application and package the web application into a deployment package; (iv) a deployment agent component configured to receive the deployment package from the controller component and deploy the web application into the runtime environment, (v) a router component configured to route web application requests to the runtime environment, and (vi) an address and discovery layer component configured to propagate messages among the server, runtime environment, controller component, deployment agent component and router component. In response to the request, the cloud computing platform provider provides the virtual machine disk image. This virtual machine disk image may be attached to any virtual machine, whether running on a personal computing device such as a laptop or in an infrastructure-as-a-service service provider to provide a cloud computing environment that is automatically configured to receive and deploy a web application.  [Paragraph 16], component 122 can initiate and manage the instantiation of virtual machines on servers 116.sub.1 to 116.sub.n to support such needs…[Paragraph 18], In the embodiment of FIG. 2A, service provisioner 130 maintains a shim or similar stub component (sometimes also referred to as a "service gateway") for each service available in cloud computing environment 112 (see, e.g., shims 200.sub.a, 200.sub.b and 200.sub.x, respectively, for base services 128.sub.a and 128.sub.b, and CRM service 106). Each shim component itself maintains service provisioning data for its corresponding service, such as a description of the service type, service characteristics (e.g., multi-tenancy versus single tenancy, etc.), login credentials for the service (e.g., root username, password, etc.), network address and port number of the service, and the like. Each shim component is configured to communicate with its corresponding service utilizing an API or other similar communications protocol that is supported by such service. For example, in order to bind web application 125 to base service 128.sub.a during deployment, service provisioner 130 may direct shim 200.sub.a to log into base service 128.sub.a and generate new credentials (e.g., a new username and password) specifically for web application 125 so that web application 125 can directly log into and access base service 128.sub.a with such credentials during its execution.  [Paragraph 19], For example, shim 210.sub.x for CRM service 106 may be implemented as a process running on a server at service provider 102 while shim components 210.sub.a and 210.sub.b for base services 128.sub.a and 128.sub.b, respectively, may be implemented as processes running within allocated virtual machines at cloud computing service provider 108.)
However, Zyg and Polesskiy do not explicitly disclose a manifest file. 
Chakraborty teaches a manifest file. ([Paragraph 20], In addition, the virtual machine configuration file and saved state file may be stored inside the virtual disk image. As a result of storing the virtual machine configuration file in the virtual disk image, the virtual machine application may extract the configuration data from the virtual disk image and launch the virtual machine. This couples the virtual machine information with the disk image. As a result, if an administrator needs to distribute a virtual disk image with a particular application installed in it to a number of users, the administrator may create a virtual machine configuration which caters to the application's system requirements and store it in the virtual disk image. The virtual machine creator application may then use the configuration stored in the disk image instead of using another configuration file.  [Paragraph 3], FIG. 1, a virtual machine application needs a minimum of two files to launch a virtual machine. They are the virtual disk image file (VHD) and the virtual machine configuration file (VM CONFIG). The virtual machine creator application 10 may read information from this file and construct a virtual machine. However, to move a VM from one physical machine to another, the user has to move both the VHD and VM CONFIG files.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zyg and Polesskiy wherein a request comprising a selection of an application for deployment is received, the request is sent to an assembler to create a virtual machine image and the virtual machine image is deployed based on the assembler indicating the virtual machine image was successfully assembled/created, into teachings of Chakraborty wherein a manifest file for configuration of an application is inserting into a virtual machine image, because this would enhance the teachings of Zyg  and Polesskiy wherein by inserting the manifest file (i.e. configuration information data/file) into the virtual machine image, the virtual machine image can be catered with application configuration information which is used to configure application(s) based on application’s system requirements.
 
As per claim 3, rejection of claim 2 is incorporated:
Chakraborty teaches wherein the manifest file comprises the selection of the application. ([Paragraph 20], In addition, the virtual machine configuration file and saved state file may be stored inside the virtual disk image. As a result of storing the virtual machine configuration file in the virtual disk image, the virtual machine application may extract the configuration data from the virtual disk image and launch the virtual machine. This couples the virtual machine information with the disk image. As a result, if an administrator needs to distribute a virtual disk image with a particular application installed in it to a number of users, the administrator may create a virtual machine configuration which caters to the application's system requirements and store it in the virtual disk image. The virtual machine creator application may then use the configuration stored in the disk image instead of using another configuration file.  [Paragraph 3], FIG. 1, a virtual machine application needs a minimum of two files to launch a virtual machine. They are the virtual disk image file (VHD) and the virtual machine configuration file (VM CONFIG). The virtual machine creator application 10 may read information from this file and construct a virtual machine. However, to move a VM from one physical machine to another, the user has to move both the VHD and VM CONFIG files.)

As per claim 5, rejection of claim 1 is incorporated:
Zyg teaches wherein the response from the assembler comprises a uniform resource locator (URL) from which the virtual machine image can be retrieved. ([Paragraph 37], cloud computing platform provider 108 may communicate with IaaS service provider 625 to request the provisioning and launching of a virtual machine instance with a default virtual disk image within IaaS platform 645 (for example, containing a guest operating system such as Linux). As part of the provisioning process of the virtual machine instance, cloud computing platform provider 108 may upload a shell script (or any other type of script executable by the default operating system) in to the virtual machine instance that executes upon an initial booting of the virtual machine instance. During its execution, the shell script instructs the guest operating system to download, configure and install cloud computing environment components such as base services 128, service provisioner 130, address and discovery layer 132, cloud controller 134, router 136, and health manager 138, runtime environment 430, and deployment engine 428, thereby composing microcloud 600 during an initial boot process of the provisioned virtual machine image. For example, in one embodiment, the shell script contains certain URLs corresponding to the components (and any additional data and configuration information) such that the components may be downloaded, for example, from a "blobstore" (binary large object store) or are otherwise available at cloud computing platform provider 108 or at any other networked location designated by the shell script. In yet another embodiment, a user can provide a more scalable cloud computing environment by launching multiple virtual machine instances of microcloud 600. In such an embodiment, the user may designate one virtual machine instance as a primary instance and configure each of the other cloud computing environment components (e.g., cloud controller, base services, runtime environment 430, etc.) running on other "helper" virtual machine instances of microcloud 600 to communicate using address and discovery layer 132 of the primary instance. The user may further configure the cloud computing environment components of the helper virtual machine by turning certain components off or on to increase performance of the helper virtual machines.)
Although Zyg teaches downloading, configuring and installing components.
Zyg and Polesskiy do not explicitly disclose URL which the virtual machine image can be retrieved.
Chakraborty teaches URL which the virtual machine image can be retrieved. ([Paragraph 14], It is desired to provide sufficient DRM protections so as to enable a software vendor to create a virtual disk image with its application installed in it for distribution on the Internet to users, who would be able to download their license keys separately to use the virtual disk image.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Zyg and Polesskiy wherein a request comprising a selection of an application for deployment is received, the request is sent to an assembler to create a virtual machine image and the virtual machine image is deployed based on the assembler indicating the virtual machine image was successfully assembled/created, into teachings of Charkraborty wherein URL is used to distribute the virtual machine image via internet to users, because this would enhance the teachings of Zyg and Polesskiy wherein by providing an URL, it allows any users from any location to download the virtual machine image as needed.

AS per claim 6, rejection of claim 5 is incorporated:
Zyg teaches wherein deploying the virtual machine image further causes the computing device to at least: download the virtual machine image from the uniform resource locator (URL); and instantiate the virtual machine image. ([Paragraph 37], cloud computing platform provider 108 may communicate with IaaS service provider 625 to request the provisioning and launching of a virtual machine instance with a default virtual disk image within IaaS platform 645 (for example, containing a guest operating system such as Linux). As part of the provisioning process of the virtual machine instance, cloud computing platform provider 108 may upload a shell script (or any other type of script executable by the default operating system) in to the virtual machine instance that executes upon an initial booting of the virtual machine instance. During its execution, the shell script instructs the guest operating system to download, configure and install cloud computing environment components such as base services 128, service provisioner 130, address and discovery layer 132, cloud controller 134, router 136, and health manager 138, runtime environment 430, and deployment engine 428, thereby composing microcloud 600 during an initial boot process of the provisioned virtual machine image. For example, in one embodiment, the shell script contains certain URLs corresponding to the components (and any additional data and configuration information) such that the components may be downloaded, for example, from a "blobstore" (binary large object store) or are otherwise available at cloud computing platform provider 108 or at any other networked location designated by the shell script. In yet another embodiment, a user can provide a more scalable cloud computing environment by launching multiple virtual machine instances of microcloud 600. In such an embodiment, the user may designate one virtual machine instance as a primary instance and configure each of the other cloud computing environment components (e.g., cloud controller, base services, runtime environment 430, etc.) running on other "helper" virtual machine instances of microcloud 600 to communicate using address and discovery layer 132 of the primary instance. The user may further configure the cloud computing environment components of the helper virtual machine by turning certain components off or on to increase performance of the helper virtual machines.)
Chakraborty also teaches URL which the virtual machine image can be retrieved. ([Paragraph 14], It is desired to provide sufficient DRM protections so as to enable a software vendor to create a virtual disk image with its application installed in it for distribution on the Internet to users, who would be able to download their license keys separately to use the virtual disk image.)

As per claims 9, 10, 12 and 13, these are method claims corresponding to the system claims 2, 3, 5 and 6.  Therefore, rejected based on similar rationale.

As per claims 16, 17, 19 and 20, these are non-transitory computer-readable medium claims corresponding to the system claims 2, 3, 5 and 6.  Therefore, rejected based on similar rationale.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196